Case 21-30085-hdh11 Doc 77 Filed 01/28/21                  Entered 01/28/21 17:11:12            Page 1 of 5



Patrick J. Neligan, Jr.
State Bar. No. 14866000
Douglas J. Buncher
State Bar No. 03342700
John D. Gaither
State Bar No. 24055516
NELIGAN LLP
325 North St. Paul, Suite 3600
Dallas, Texas 75201
Telephone: 214-840-5333
Facsimile: 214-840-5301
pneligan@neliganlaw.com
dbuncher@neliganlaw.com
jgaither@neliganlaw.com

PROPOSED COUNSEL FOR DEBTORS

                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

IN RE:                                             §                CHAPTER 11
                                                   §
NATIONAL RIFLE ASSOCIATION                         §                CASE NO. 21-30085-hdh11
OF AMERICA and SEA GIRT LLC                        §
                                                   §
        DEBTORS1                                   §                JOINTLY ADMINISTERED


               DEBTORS’ MOTION FOR APPROVAL OF CERTAIN NOTICE
                      AND CONFIDENTIALITY PROCEDURES

        The National Rifle Association of America (the “NRA”) and Sea Girt LLC (“Sea Girt”)

(collectively, the “Debtors”), as debtors and debtors-in-possession, file this motion (the

“Motion”) pursuant to Sections 105(a) and 107(c) of the Bankruptcy Code and Rules 1007,

2002, 9007 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and Rules

1007-1 and 2002-1 of the Local Bankruptcy Rules of the United States Bankruptcy Court for the

Northern District of Texas (the “L.B.R. N.D. Tex.”) to request entry of an order, substantially in




1
  The last four digits of the Debtors’ taxpayer identification numbers are: 6130 (NRA) and 5681 (Sea Girt). The
Debtors’ mailing address is 11250 Waples Mill Road, Fairfax, Virginia 22030.

Debtors’ Motion for Approval of Certain Notice and Confidentiality Procedures                           Page 1
Case 21-30085-hdh11 Doc 77 Filed 01/28/21               Entered 01/28/21 17:11:12       Page 2 of 5




the form attached hereto as Exhibit A, approving certain notice and confidentiality procedures,

and in support state as follows:

                                         I. BACKGROUND

        1.      On January 15, 2021 (the “Petition Date”), the Debtors filed voluntary petitions

for relief under Chapter 11 of the Bankruptcy Code. The Debtors remain in possession of their

property and are operating their businesses as debtors-in-possession in accordance with

Sections 1107 and 1108 of the Bankruptcy Code.              A detailed description of the Debtors’

business, capital structure, and the events leading to the Debtors’ bankruptcy is set forth in the

Debtors’ Informational Brief [Docket No. 31] and the Declarations of Shawne Soto [Docket No.

10], Robert Owens [Docket No. 11], and Sonya Rowling [Docket No. 12], and is incorporated

herein by reference.

                                     II. RELIEF REQUESTED

A.      Redaction of Certain Personally Identifiable Information for Individual Creditors
        and Current and Former Employees

        2.      Bankruptcy Rule 1007 and L.B.R. N.D. Tex. 1007-1 require debtors to file a list

containing the name and address of each creditor and other parties in interest (the “Creditor

Matrix”), as well as schedules and statements of financial affairs (the “Schedules and

Statements”) identifying creditors and parties in interest. Section 107(c) permits the Court to

limit the disclosure of certain personally identifiable information for cause if disclosure of such

information would create undue risk of identity theft or unlawful injury. In this case, the

Creditor Matrix and Schedules and Statements will contain individual creditors, including

current and former employees of the NRA and others.                 Disclosure of certain personally

identifiable information for such individual creditors could subject them to the risk of identity

theft, harassment, abuse, or physical harm. Indeed, certain employees of the NRA have been

subjected to harassment and threats of physical violence in the past.
Debtors’ Motion for Approval of Certain Notice and Confidentiality Procedures                 Page 2
Case 21-30085-hdh11 Doc 77 Filed 01/28/21                   Entered 01/28/21 17:11:12            Page 3 of 5




        3.       By this Motion, the Debtors request the entry of an order authorizing the redaction

of home addresses of individual creditors or parties in interest in connection with the filing of

any papers in this case, including the Creditor Matrix and Schedules and Statements. Rdaction

of this information will serve to limit the risk of identity theft, harassment, or other harm that

could result from the publication of individuals’ home addresses. The Debtors propose to

provide, upon request, an unredacted version of any such papers to the Office of the United

States Trustee in accordance with Section 107(c)(3).

        4.       Courts in this district and others have approved similar redaction procedures in

previous cases. See, e.g., In re Tuesday Morning Corp., Case No. 20-31476-hdh11 (Bankr. N.D.

Tex. May 29, 2020) [Docket No. 103]; In re J.C. Penney Co., Inc., Case No. 20-2182-drj11 (S.D.

Tex. May 16, 2020) [Docket No. 68]; In re SAS Healthcare, Inc., Case No. 19-40401-mxm11

(Bankr. N.D. Tex. Feb. 6, 2019) [Docket No. 46]; In re Senior Care Ctrs. LLC, Case No. 18-

33967-sgj11 (Bankr. N.D. Tex. Dec. 7, 2018) [Docket No. 70]. The Debtors submit that similar

relief is appropriate in this case.

B.      Approval of Publication Notice of Commencement of the Debtors’ Cases

        5.       As of the date the Motion was filed, the Clerk had not issued a notice of

commencement (the “Notice of Commencement”) of these jointly administered cases or of the

date of the Section 341 meeting of creditors.2 Upon issuance of the notice, the Debtors will

serve the notice on all creditors by mail in accordance with Bankruptcy Rules 2002(a) and (f)

and L.B.R. N.D. Tex. 2002-1. In addition, the Debtors propose to provide additional notice of

the commencement of these bankruptcy cases and the Section 341 meeting by publishing the

Notice of Commencement, substantially in the form issued by the Clerk of this Court (with such


2
 The Office of the United States Trustee has informed the Debtors that the Section 341 meeting will be commenced
on February 22, 2021 at 10:00 a.m.

Debtors’ Motion for Approval of Certain Notice and Confidentiality Procedures                            Page 3
Case 21-30085-hdh11 Doc 77 Filed 01/28/21               Entered 01/28/21 17:11:12      Page 4 of 5




formatting changes as may be necessary for publication), one time in the national edition of USA

Today, the New York Times, or the Wall Street Journal.                 Publication of the Notice of

Commencement will provide additional notice of the commencement of these cases to unknown

creditors and parties in interest.

        6.      The Debtors believe that additional notice by publication, which is expressly

authorized in Bankruptcy Rule 2002(l), is appropriate to ensure that all potential creditors and

parties in interest receive notice of the commencement of these cases. Accordingly, the Debtors

request entry of an order approving publication of the Notice of Commencement in the national

edition of USA Today, the New York Times, or the Wall Street Journal and ordering that

publication of the Notice of Commencement, in addition to service by mail on all known

creditors identified on the Creditor Matrix, will constitute good and sufficient notice of the

commencement of these cases by publication.

        7.      Courts in this district and others have approved similar publication notice

procedures in previous cases. See, e.g., In re Tuesday Morning Corp., Case No. 20-31476-hdh11

(Bankr. N.D. Tex. May 29, 2020) [Docket No. 103]; In re J. Hilburn, Inc., Case No. 20-31308-

hdh11 (Bankr. N.D. Tex. May 6, 2020) [Docket No. 24]; In re J. C. Penney Co., Inc., Case No.

20-2182-drj11 (S.D. Tex. May 16, 2020) [Docket No. 99]; In re SAS Healthcare, Inc., Case No.

19-40401-mxm11 (Bankr. N.D. Tex. Feb. 6, 2019) [Docket No. 46]. The Debtors submit that

similar relief is appropriate in this case.

                                III. CONCLUSION AND PRAYER

        8.      For the reasons set forth above, the Debtors request that the Court enter an order

(i) granting the relief requested herein; and (ii) granting any further relief the Court deems

appropriate.



Debtors’ Motion for Approval of Certain Notice and Confidentiality Procedures                Page 4
Case 21-30085-hdh11 Doc 77 Filed 01/28/21               Entered 01/28/21 17:11:12   Page 5 of 5




Dated: January 28, 2021                         Respectfully submitted,



                                                /s/ Patrick J. Neligan, Jr.
                                                Patrick J. Neligan, Jr.
                                                Texas Bar No. 14866000
                                                pneligan@neliganlaw.com
                                                Douglas J. Buncher
                                                State Bar No. 03342700
                                                dbuncher@neliganlaw.com
                                                John D. Gaither
                                                Texas Bar No. 24055516
                                                jgaither@neliganlaw.com
                                                NELIGAN LLP
                                                325 N. St. Paul, Suite 3600
                                                Dallas, Texas 75201
                                                Telephone: (214) 840-5300
                                                Facsimile: (214) 840-5301

                                                PROPOSED COUNSEL FOR THE DEBTORS




Debtors’ Motion for Approval of Certain Notice and Confidentiality Procedures            Page 5

90397v.1
